Appeal from an order of the Family Court, Niagara County (John F. Batt, J.), entered September 30, 2013 in a proceeding pursuant to Social Services Law § 384-b. The order terminated the parental rights of respondent on the ground of permanent neglect.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs and the petition is dismissed.
Same memorandum as in Matter of Joseph E.K. ([appeal No. 1] 122 AD3d 1373 [Nov. 21, 2014]).
Present — Scudder, EJ., Centra, Lindley, Sconiers and DeJoseph, JJ.